Citation Nr: 1021863	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  08-01 280	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for cervical strain, to 
include as due to service-connected thoracolumbar strain. 

2.  Entitlement to an initial evaluation in excess of 20 
percent for chronic thoracolumbar strain, status post 
neurotomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from December 2002 to May 
2006.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 2006 rating 
decision by the Columbia, South Carolina, Regional Office 
(RO), which granted service connection for chronic 
thoracolumbar strain, status post neurotomy, evaluated as 10 
percent disabling from May 16, 2006.  The RO denied a claim 
for service connection for chronic cervical strain.  

Subsequently, by a November 2007 rating decision, the 
Louisville, Kentucky RO increased the evaluation for the 
Veteran's thoracolumbar strain from 10 percent to 20 percent, 
effective May 16, 2006.  Because 20 percent is not the 
highest possible rating available under the rating schedule 
for this disability, and because the Veteran has not 
indicated that he is content with the rating, the appeal 
continues.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  


REMAND

The Veteran maintains that he sustained a cervical spine 
disorder as a result of a motor vehicle accident during 
service in January 2005.  The Veteran indicates that he 
started to experience middle back pain and cervical problems 
while on active duty; he notes that the cervical spine 
increased in severity following chiropractic manipulations 
and physical therapy exercises for the service-connected 
thoracolumbar strain.  The Veteran further notes that, while 
the VA examiner indicates that his cervical spine was normal 
during the September 2007 examination, he was unable to move 
or bend over to do the movements.  The Veteran maintains that 
he injured his cervical spine in service and he continues to 
experience pain in the cervical spine as a result of that in-
service injury and because of problems with his lower back 
disorder.  

The Board notes that the service treatment reports show that 
the Veteran was seen in February 2006 with complaints of 
occasional pain in the neck with certain movements; he stated 
that the pain started about one week prior to his visit.  The 
assessment was nonallopathic lesions in the cervical region, 
mild cervical spine.  

On the occasion of his initial VA examination in July 2006, 
the Veteran complained of chronic pain in the neck.  The 
Veteran indicated that his neck pain started with the motor 
vehicle accident in January 2005.  Examination of the neck 
was reported to be normal.  The Veteran had pain with lateral 
flexion and rotation of the cervical spine.  X-ray study of 
the cervical spine revealed bilateral cervical ribs.  The 
diagnosis was chronic cervical strain.  

During a clinical visit in August 2006, the Veteran 
complained of constant pain in the cervical spine, and 
tightness that was relieved with cracking the neck.  The 
diagnosis was cervical pain.  

In September 2007, the Veteran underwent another VA 
examination.  At that time, he stated that he was getting 
pain in his upper back and in his neck while receiving 
chiropractic treatment for his lower back.  X-ray study of 
the spine was normal.  The pertinent diagnosis was cervical 
strain.  The examiner stated that the Veteran had an intact 
range of motion of the cervical spine with mild tenderness on 
back of the neck, without any peripheral neuropathy.  The 
examiner concluded that it was less likely as not that the 
Veteran's cervical strain was caused by or a result of his 
service-connected thoracolumbar strain.  

In reviewing the September 2007 VA examination report, the 
Board notes that while the VA examiner provided a negative 
nexus opinion on the Veteran's cervical strain being 
secondary to his service-connected thoracolumbar strain, the 
examiner did not comment on whether the Veteran's diagnosed 
cervical strain was the direct result of his time in service, 
including the motor vehicle accident.  As the Court explained 
in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the 
Board may consider only independent medical evidence to 
support its findings.  The Court went on to say that, if the 
medical evidence of record is insufficient, the Board is free 
to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  See Colvin at 175.  For the reasons described 
above, the Veteran's claim must be remanded for another VA 
examination.  

As for the thoracolumbar spine claim, the Veteran maintains 
that his disorder is more disabling than reflected by the 20 
percent rating currently assigned.  The Veteran indicates 
that he has been experiencing increased pain and decreased 
motion in his lower spine.  The Veteran argues that the 
examiner who conducted the September 2007 examination spoke a 
very broken English and probably failed to correctly record 
his information.  The Veteran reports that, since his 
examination, he had to leave his employment due to the 
increased pain he experienced with prolonged standing and 
walking.  The Veteran maintains that his low back disorder 
has increased in severity since the less-than-thorough and 
frustrating examination; he has been receiving physical 
therapy for his thoracolumbar and cervical spine.  

In an Informal Hearing Presentation, dated in May 2010, the 
service representative argued that the September 2007 
examination was too old and inadequate to properly evaluate 
the current severity of the Veteran's thoracolumbar strain.  
The Board finds that, in light of the fact that the 
examination was conducted more than two years ago, and 
because of the Veteran's assertions that his low back 
disorder has since worsened, another VA examination is 
required.  

The case is REMANDED to the agency of original jurisdiction 
(AOJ) for the following actions: 

1.  The AOJ should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for any back disorder 
since September 2007.  After the Veteran 
has signed the appropriate releases, any 
identified records of pertinent medical 
treatment should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If VA cannot 
obtain records identified by the Veteran, 
a notation to that effect should be 
included in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.  

2.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any current cervical spine 
disorder.  The claims folder must be made 
available to and reviewed by the 
examiner.  The examiner should provide an 
opinion as to whether (a) it is at least 
as likely as not (50 percent probability 
or greater) that any current cervical 
spine disability began during the 
veteran's service?  Specifically, the 
examiner should comment as to whether any 
currently found cervical spine disorder 
is related to the in-service automobile 
accident of January 2005.  Furthermore, 
the examiner should opine as to whether 
(b) it is at least as likely as not that 
any current cervical spine disability has 
been caused or made worse as result of 
his service-connected thoracolumbar 
strain.  It is requested that 
explanations be provided in support of 
any opinion provided.  

3.  The Veteran should also be afforded a 
VA compensation examination in order to 
determine the current severity of the 
service-connected thoracolumbar spine 
disability.  (This examination may be 
conducted by the same examiner who 
performs the analysis with respect to the 
cervical spine.)  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested 
examination.  All necessary tests and 
studies should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.  The examiner should identify any 
orthopedic and neurological symptoms 
related to the service-connected 
disability and fully describe the extent 
and severity of those symptoms.  Pain or 
other functional losses should be equated 
to additional loss of motion (beyond that 
demonstrated clinically).  Finally, the 
examiner should provide an opinion as to 
the degree to which the Veteran's 
thoracolumbar spine disorder interferes 
with his ability to secure and follow 
substantially gainful employment, with 
specific references to any tasks or 
activities precluded by the disability.  
The examiner should provide a 
comprehensive report including complete 
rationale for all conclusions reached.  

4.  The AOJ should ensure that all 
requested actions have been accomplished.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  Thereafter, the AOJ should 
readjudicate the Veteran's claims on the 
basis of all evidence of record and all 
applicable laws and regulations.  If any 
determination remains unfavorable to the 
Veteran, he should be furnished a 
supplemental statement of the case 
(SSOC), which includes a summary of 
additional evidence submitted, and any 
additional applicable laws and 
regulations.  The SSOC must provide 
reasons and bases for the decisions 
reached.  Thereafter, the Veteran and his 
representative should be given the 
opportunity to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the Veteran until he receives further notice.  The 
purposes of this remand are to further develop the record and 
to the accord the Veteran due process of law.  By this 
remand, the Board does not intimate any opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

